United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
         IN THE UNITED STATES COURT OF APPEALS
                                            September 6, 2007
                  FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 07-50231
                            Conference Calendar


UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

ERICK ALBERTO VALLADOLID-LERMA

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                         USDC No. 3:06-CR-1869-1


Before DeMOSS, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
     Appealing the Judgment in a Criminal Case, Erick Alberto Valladolid-
Lerma raises arguments that are foreclosed by Almendarez-Torres v. United
States, 523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a
penalty provision and not a separate criminal offense. See United States v.
Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007). The Government's motion




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 07-50231

for summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED.




                                     2